Citation Nr: 0535178	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  



FINDING OF FACT

Hearing loss was found on service entrance examination; it 
did not increase in severity during service or as a result of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that through a letter dated in August 
2003, before the initial adjudication of the claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the RO did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  While the veteran identified several 
private treatment records not currently associated with the 
claims folder, he stated in an August 2003 statement that the 
records were unavailable.  In October 2003 he provided VA a 
summary of these private treatments.  Neither the veteran nor 
his representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  

In sum, the Board is satisfied that VA has complied with the 
notice and duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.






Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(a).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability because it 
is due to noise exposure and being struck on the back of the 
head during service.

The service medical records show on the enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
35
35
LEFT
25
20
15
40
40

There is no other reference to a hearing impairment in his 
service medical records.  On his Notice of Disagreement and 
Substantive Appeal, the veteran stated that he was not given 
a hearing test as part of his separation examination in 
November 1969, however, review of the separation examination 
report shows, pure tone thresholds, in decibels, were 
measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
X
X
0
LEFT
0
5
X
X
0
  
In January 1992 the veteran was treated at Smyth County 
Community Hospital for acute vertigo.  He was diagnosed with 
labyrinthitis with associated dizziness.  In August 2002 the 
veteran began receiving treatment at the VA Medical Center in 
Mountain Home, Tennessee where he was observed to have poor 
hearing.  At a July 2003 audiology consult he was diagnosed 
with mild to severe sensorineural hearing loss in his left 
ear.  His right ear was diagnosed with severe high-frequency 
sensorineural hearing loss above 1000 Hz.  

In October 2003 the veteran was afforded a VA examination.  
He stated that his hearing loss began eight months after 
service.  He reiterated his exposure to loud noise while in 
the service.  He was found to have mild to severe 
sensorineural bilateral hearing loss more pronounced in the 
left ear.  Speech reception thresholds were good and 
tympanometry findings were consistent with normal bilateral 
middle ear function.

The Board notes that although the veteran has a bilateral 
hearing loss disability, there is no medical evidence 
suggesting that the veteran's hearing loss began in service, 
increased in severity during service, or is etiologically 
related to service.  As noted above, the service medical 
records indicate that hearing acuity, as recorded on the 
discharge examination, was better than when recorded on the 
entrance examination.  

Accordingly, service connection is not in order for bilateral 
hearing loss disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


